Case 2:19-mj-00958 Document 4 Filed on 03/13/19 in TXSD Page 1 of 1

UNITED STATES DISTRICT COURT United States Courts

Southern District of Texrs
FILED

SOUTHERN DISTRICT OF TEXAS

MAK 13 209
CORPUS CHRISTI DIVISION David J. Bradley, Clerk of Cour
UNITED STATES OF AMERICA § |
v. : CRIMINAL NUMBER: C-19-W5. GS8-|
LANCE ESSWEIN

GOVERNMENT'S MOTION TO UNSEAL COMPLAINT
TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW the United States of America, through Ryan K. Patrick, United States
Attorney in and for the Southern District of Texas, by and through the undersigned Assistant
United States Attorney, and respectfully requests this Honorable Court to unseal the Complaint
as to Defendant LANCE ESSWEIN.

| Respectfully submitted,

RYAN K. PATRICK
UNITED STATES ATTORNEY

me PTO | pret

Assistant United States Attorney
Texas Bar No. 24032269
thern District No. 431286
800 N. Shoreline Blvd., Suite 500
One Shoreline Plaza
Corpus Christi, Texas 77401
Tel. (361) 888-3111; Fax (361) 888-3200

 

 
